MEMORANDUM **
James A. Arunga appeals pro se the district court’s judgment dismissing his action challenging the Commissioner of the Social Security Administration’s decision that he had been overpaid disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir.2003), and we affirm.
The district court properly concluded that it lacked subject matter jurisdiction because Arunga failed to exhaust his administrative remedies pursuant to 42 U.S.C. § 405(g), and failed to allege a colorable constitutional claim. See Subia v. Comm’r of Soc. Sec., 264 F.3d 899, 902 (9th Cir.2001).
Because this matter is on remand to the ALJ to determine whether overpayment occurred, and if so, whether overpayment should be waived, Arunga has another avenue of relief. Therefore, mandamus relief is inappropriate. See Kildare, 325 F.3d at 1084-85.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.